NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1 and 9 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 12/23/2021 to be persuasive and overcome the prior art of record. 
The closest prior art of record is Kasza et al. (US 2009/0255276 A1) hereafter referred to as “Kasza,” and Nelson (5,005,364). 
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The aforementioned references teach an apparatus for a flowable slush, a cooling means; an agitator; a tank; a liquid pump; a separator and a control system. 
However, the references relied upon fail to teach specific the limitations of:
In Claims 1 and 9:  “…monitor a control parameter… based on at least the sensed operating parameter of the agitator, … initiate the treatment cycle responsive at least to the control parameter reaching a threshold valve.”
Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 
Claims 1-15 are allowed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muska (3,933,001).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                                    
/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763